


Exhibits 10.20
SECOND LOAN MODIFICATION AGREEMENT
(Domestic)
This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of November 8, 2011, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and (b)
SPIRE CORPORATION, a Massachusetts corporation, with its principal place of
business at One Patriots Park, Bedford, Massachusetts 01730 (“Spire
Corporation”), SPIRE SOLAR, INC., a Massachusetts corporation, with its
principal place of business at One Patriots Park, Bedford, Massachusetts 01730
(“Spire Solar”), SPIRE BIOMEDICAL, INC., a Massachusetts corporation, with its
principal place of business at One Patriots Park, Bedford, Massachusetts 01730
(“Spire Biomedical”), and SPIRE SEMICONDUCTOR, LLC, a Delaware limited liability
company, with its principal place of business at 25 Sagamore Park Road, Hudson,
New Hampshire 03051 (“Spire Semiconductor”) (Spire Corporation, Spire Solar,
Spire Biomedical, and Spire Semiconductor are jointly and severally,
individually and collectively, “Borrower”).


1.
DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a loan arrangement dated as of November 16, 2009, evidenced by,
among other documents, a certain Second Amended and Restated Loan and Security
Agreement dated as of November 16, 2009, between Borrower and Bank, as amended
by a certain First Loan Modification Agreement (Domestic) dated as of June 15,
2010 (as amended, the “Loan Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.



2.DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as defined in the Loan Agreement (together with any other collateral
security granted to Bank, the “Security Documents”). Hereinafter, the Security
Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.


3. DESCRIPTION OF CHANGE IN TERMS.
A.
Modifications to Loan Agreement.

1
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(b) thereof:

“    (b)    Maximum Advances; Letter of Credit Sublimit.
(i)    The aggregate face amount of all Financed Receivables outstanding at any
time may not exceed the Facility Amount. In addition and notwithstanding the
foregoing, (A) the aggregate amount of Advances outstanding at any time may not
exceed Three Million Dollars ($3,000,000.00), and (B) while Borrower is
Streamline Facility Eligible, the aggregate amount of (1) Advances outstanding
hereunder, plus (2) the Dollar Equivalent amount of outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve) issued pursuant to Section 2.1.3, may not exceed at any time the
Streamline Availability Amount; provided, however, the Dollar Equivalent amount
of outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) issued pursuant to Section 2.1.3 will
not be added into this calculation at any time that Borrower has requested that
it reduce availability under the Exim Agreement pursuant to Section 2.1.1(b) of
the Exim Agreement (and that it does in fact reduce availability under the Exim
Agreement) (such occurrence shall be the “LC Formula Event”).
(ii)    The sum of the aggregate amount of the Dollar Equivalent amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) issued pursuant to Section 2.1.3 may
not exceed the lesser of (A) One Million Five Hundred Thousand Dollars
($1,500,000.00) and (B) the Borrowing Base minus the principal amount




--------------------------------------------------------------------------------




of Advances outstanding hereunder.”
and inserting in lieu thereof the following:
“    (b)    Maximum Advances; Letter of Credit Sublimit.
(i)    The aggregate face amount of all Financed Receivables outstanding at any
time may not exceed the Facility Amount. In addition and notwithstanding the
foregoing, (A) during the Adjusted Streamline Period, the aggregate amount of
Advances outstanding at any time, together with the aggregate amount of Advances
(as defined in the Exim Agreement) outstanding under the Exim Agreement, may not
exceed Two Million Dollars ($2,000,000.00), (B) at all times other than the
Adjusted Streamline Period, the aggregate amount of Advances outstanding at any
time may not exceed Three Million Dollars ($3,000,000.00) and (C) at all times
while Borrower is Streamline Facility Eligible, without limiting the limitations
in (A) above, the aggregate amount of (1) Advances outstanding hereunder, plus
(2) the Dollar Equivalent amount of outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve)
issued pursuant to Section 2.1.3, may not exceed at any time the Streamline
Availability Amount; provided, however, the Dollar Equivalent amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) issued pursuant to Section 2.1.3 will
not be added into this calculation at any time that Borrower has requested that
it reduce availability under the Exim Agreement pursuant to Section 2.1.1(b) of
the Exim Agreement (and that it does in fact reduce availability under the Exim
Agreement) (such occurrence shall be the “LC Formula Event”).
(ii)    The sum of the aggregate amount of the Dollar Equivalent amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) issued pursuant to Section 2.1.3 may
not exceed the lesser of (A) Two Million Five Hundred Thousand Dollars
($2,500,000.00) and (B) the Borrowing Base minus the principal amount of
Advances outstanding hereunder.”
2
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(i) thereof:

“On any day that Borrower ceases to be Streamline Facility Eligible, all
outstanding Advances made based on Aggregate Eligible Accounts shall be
immediately due and payable, together with all Finance Charges accrued thereon,
and all Letters of Credit issued pursuant to Section 2.1.3 shall immediately be
cash secured on terms acceptable to Bank consistent with Section 2.1.3(a).”
and inserting in lieu thereof the following:
“On any day that Borrower ceases to be Streamline Facility Eligible, all
outstanding Advances made based on Aggregate Eligible Accounts shall be
immediately due and payable, together with all Finance Charges and Collateral
Handling Fees (if any) accrued thereon, and all Letters of Credit issued
pursuant to Section 2.1.3 shall immediately be cash secured on terms acceptable
to Bank consistent with Section 2.1.3(a).”
3
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.3 thereof:

“Borrower will pay a finance charge (the “Finance Charge”) on the Financed
Receivable Balance which is equal to the Applicable Rate divided by 360
multiplied by the number of days each such Financed Receivable is outstanding
multiplied by (a) with respect to Financed Receivables based on Eligible
Accounts, the outstanding Financed Receivable Balance, and (b) with respect to
Financed Receivables based on Aggregate Eligible Accounts, the outstanding
Streamline Account Balance.”




--------------------------------------------------------------------------------




and inserting in lieu thereof the following:
“Borrower will pay a finance charge (the “Finance Charge”) on the Financed
Receivable Balance which is equal to the Applicable Rate divided by 360
multiplied by the number of days each such Financed Receivable is outstanding
multiplied by (a) with respect to Financed Receivables based on Eligible
Accounts, the outstanding Financed Receivable Balance, and (b) with respect to
Financed Receivables based on Aggregate Eligible Accounts, (i) during the
Adjusted Streamline Period, the outstanding Financed Receivable Balance and (ii)
at all times other than the Adjusted Streamline Period, the outstanding
Streamline Account Balance.”
4
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.4 thereof:

“With respect to Financed Receivables based upon Eligible Accounts, Borrower
will pay to Bank a collateral handling fee equal to 0.20% per month of the
Financed Receivable Balance for each such Financed Receivable outstanding based
upon a 360 day year (the “Collateral Handling Fee”).”
and inserting in lieu thereof the following:
“Borrower will pay to Bank a collateral handling fee equal to (a) during the
Adjusted Streamline Period, 0.20% per month of the Financed Receivable Balance
for each outstanding Financed Receivable based upon a 360 day year and (b) at
all times other than the Adjusted Streamline Period, 0.20% per month of the
Financed Receivable Balance for each outstanding Financed Receivable based upon
Eligible Accounts based upon a 360 day year (the “Collateral Handling Fee”).”
5
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.3.1(b) thereof:

“    (i)    Borrower will pay to Bank, on the first day of each Reconciliation
Period, all accrued Finance Charges on the Advances made based on the Aggregate
Eligible Accounts;”
and inserting in lieu thereof the following:
“    (i)    Borrower will pay to Bank, on the first day of each Reconciliation
Period, all accrued Finance Charges and Collateral Handling Fees (if any) on the
Advances made based on the Aggregate Eligible Accounts;”
6
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.3.1(b)(ii) thereof:

“Each payment shall also include all accrued Finance Charges with respect to
such Advance and all other amounts then due and payable hereunder; and”
and inserting in lieu thereof the following:
“Each payment shall also include all accrued Finance Charges and Collateral
Handling Fees (if any) with respect to such Advance and all other amounts then
due and payable hereunder; and”
7
The Loan Agreement shall be amended by inserting the following new definitions,
appearing alphabetically in Section 13.1 thereof:

“    “2011 Effective Date” means November 8, 2011.”
“    “Adjusted Streamline Period” is the period commencing on the 2011 Effective
Date and ending on the earlier to occur of (i) receipt by Bank of the materials
required to be delivered by Borrower pursuant to Section 6.2(a)(i) with respect
to the month ending November 30, 2011 or (ii) December 30, 2011.”




--------------------------------------------------------------------------------




8
The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

“    “Applicable Rate” is (a) with respect to Financed Receivables based upon
Eligible Accounts, a per annum rate equal to the Prime Rate plus two and
one-half of one percent (2.50%), and (b) with respect to Financed Receivables
based upon Aggregate Eligible Accounts, a per annum rate equal to the Prime Rate
plus two percent (2.0%), provided, however, for any Subject Month (as of the
first calendar day of such month), to the extent that Borrower had Net Income
greater than One Dollar ($1.00) at all times during the three-month period
ending on the last day of the applicable Testing Month, the Applicable Rate with
respect to Financed Receivables based upon Aggregate Eligible Accounts shall be
a per annum rate equal to the Prime Rate plus one and one-half of one percent
(1.50%).”
“    “Letter of Credit Facility Eligible” means, as of any day during any
Subject Month, Borrower has provided evidence to Bank that it (a) had Liquidity
of at least the sum of (i) Six Million Dollars ($6,000,000.00) plus (ii) the
aggregate Dollar Equivalent amount of outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letters of Credit Reserve) at
all times during the applicable Testing Month, and (b) has Liquidity of at least
the sum of (i) Six Million Dollars ($6,000,000.00) plus (ii) the aggregate
Dollar Equivalent amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letters of Credit Reserve) on such day.”
“    “Streamline Facility Eligible” means, as of any day during any Subject
Month, Borrower has provided evidence to Bank that it (a) had Liquidity of at
least Six Million Dollars ($6,000,000.00) at all times during the applicable
Testing Month, and (b) has Liquidity of at least Six Million Dollars
($6,000,000.00) on such day.”
and inserting in lieu thereof the following:
“    “Applicable Rate” is:
(a)    at all times during the Adjusted Streamline Period, a per annum rate
equal to the Prime Rate plus two and one-half of one percent (2.50%); and
(b)     at all times other than the Adjusted Streamline Period, (i) with respect
to Financed Receivables based upon Eligible Accounts, a per annum rate equal to
the Prime Rate plus two and one-half of one percent (2.50%), and (ii) with
respect to Financed Receivables based upon Aggregate Eligible Accounts, a per
annum rate equal to the Prime Rate plus two percent (2.0%), provided, however,
for any Subject Month (as of the first calendar day of such month), to the
extent that Borrower had Net Income greater than One Dollar ($1.00) at all times
during the three-month period ending on the last day of the applicable Testing
Month, the Applicable Rate with respect to Financed Receivables based upon
Aggregate Eligible Accounts shall be a per annum rate equal to the Prime Rate
plus one and one-half of one percent (1.50%).”
“    “Letter of Credit Facility Eligible” means:
(a)    during the Adjusted Streamline Period, Borrower has provided evidence to
Bank that (i) at all times during the applicable Testing Month, Borrower had
Liquidity equal to at least to the sum of (A) two (2) times the aggregate amount
of all Advances outstanding hereunder together with all Advances (as defined in
the Exim Agreement) outstanding under the Exim Agreement and (B) the aggregate
Dollar Equivalent amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letters of Credit Reserve) that have not
been cash secured as contemplated by Section 2.1.3(a), and (ii) on such day,
Borrower has Liquidity equal to at least to the sum of (A) two (2) times the
aggregate amount of all Advances outstanding hereunder




--------------------------------------------------------------------------------




together with all Advances (as defined in the Exim Agreement) outstanding under
the Exim Agreement and (B) the aggregate Dollar Equivalent amount of outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letters of Credit Reserve) that have not been cash secured as contemplated by
Section 2.1.3(a); and
(b)    at any time other than during the Adjusted Streamline Period, Borrower
has provided evidence to Bank that it (i) had Liquidity of at least the sum of
(A) Six Million Dollars ($6,000,000.00) plus (B) the aggregate Dollar Equivalent
amount of outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit and any Letters of Credit Reserve) at all times during the
applicable Testing Month, and (ii) has Liquidity of at least the sum of (A) Six
Million Dollars ($6,000,000.00) plus (B) the aggregate Dollar Equivalent amount
of outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letters of Credit Reserve) on such day.”
“    “Streamline Facility Eligible” means:
(a)    during the Adjusted Streamline Period, Borrower has provided evidence to
Bank that: (i) at all times during the applicable Testing Month, Borrower had
Liquidity equal at least to the sum of (A) two (2) times the aggregate amount of
all Advances outstanding hereunder together with all Advances (as defined in the
Exim Agreement) outstanding under the Exim Agreement and (B) the aggregate
Dollar Equivalent amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letters of Credit Reserve) that have not
been cash secured as contemplated by Section 2.1.3(a), and (ii) on such day,
Borrower has Liquidity equal at least to the sum of (A) two (2) times the
aggregate amount of all Advances outstanding hereunder together with all
Advances (as defined in the Exim Agreement) outstanding under the Exim Agreement
and (B) the aggregate Dollar Equivalent amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letters of Credit
Reserve) that have not been cash secured as contemplated by Section 2.1.3(a);
and
(b)    at any time other than during the Adjusted Streamline Period, Borrower
has provided evidence to Bank that: Borrower (i) had Liquidity of at least Six
Million Dollars ($6,000,000.00) at all times during the applicable Testing
Month, and (ii) has Liquidity of at least Six Million Dollars ($6,000,000.00) on
such day.”
9
The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Schedule 1 hereto.



4.EXPENSES. Borrower shall reimburse Bank for all legal fees and expenses
incurred in connection with this amendment to the Existing Loan Documents.


5.RATIFICATION OF PERFECTION CERTIFICATES.
(a)    Spire Corporation hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 22, 2009, delivered by Spire Corporation to Bank,
and acknowledges, confirms and agrees the disclosures and information Spire
Corporation provided to Bank in such Perfection Certificate have not changed, as
of the date hereof.
(b)    Spire Solar hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of June 22, 2009, delivered by Spire Solar to Bank, and acknowledges, confirms
and agrees the disclosures and information Spire Solar provided to Bank in such
Perfection Certificate have not changed, as of the date hereof.
(c)    Spire Biomedical hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 22, 2009, delivered by Spire Biomedical to Bank,
and acknowledges, confirms and agrees the disclosures and information Spire
Biomedical provided to Bank in such Perfection Certificate have not changed, as
of the date hereof.




--------------------------------------------------------------------------------




(d)    Spire Semiconductor hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 22, 2009, delivered by Spire Semiconductor to Bank,
and acknowledges, confirms and agrees the disclosures and information Spire
Semiconductor provided to Bank in such Perfection Certificate have not changed,
as of the date hereof.
6.
CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.



7.RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.


8.NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.


9.CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank's agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.


10.COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.






--------------------------------------------------------------------------------




BORROWER:
 
 
 
 
 
SPIRE CORPORATION
 
 
 
By:
/s/ Roger G. Little
 
By:
/s/ Robert S. Lieberman
 
Roger G. Little
 
 
Robert S. Lieberman
 
Chairman & CEO
 
 
CFO and Treasurer
 
 
 
 
 
 
SPIRE SOLAR, INC
 
 
 
By:
/s/ Roger G. Little
 
By:
/s/ Robert S. Lieberman
 
Roger G. Little
 
 
Robert S. Lieberman
 
Chairman & CEO
 
 
CFO and Treasurer
 
 
 
 
 
 
SPIRE BIOMEDICAL,INC
 
 
 
By:
/s/ Roger G. Little
 
By:
/s/ Robert S. Lieberman
 
Roger G. Little
 
 
Robert S. Lieberman
 
Chairman & CEO
 
 
CFO and Treasurer
 
 
 
 
 
 
SPIRE SEMICONDUCTOR, LLC
 
 
 
By:
Spire Corporation, a Massachusetts corporation,
 
 
 
 
its sole Member and Manager
 
 
 
By:
/s/ Roger G. Little
 
By:
/s/ Robert S. Lieberman
 
Roger G. Little
 
 
Robert S. Lieberman
 
Chairman & CEO
 
 
CFO and Treasurer



BANK:
 
 
 
 
 
SILICON VALLEY BANK
 
 
 
By:
/s/ Kate Leland
 
 
 
 
Kate Leland
 
 
 
 
VP
 
 
 





--------------------------------------------------------------------------------






Schedule 1


EXHIBIT B



--------------------------------------------------------------------------------





SPECIALTY FINANCE DIVISION
Compliance Certificate


I, an authorized officer of SPIRE CORPORATION, SPIRE SOLAR, INC., SPIRE
BIOMEDICAL, INC. and SPIRE SEMICONDUCTOR, LLC (jointly and severally,
individually and collectively, “Borrower”) certify under the Second Amended and
Restated Loan and Security Agreement (as amended, the “Agreement”) between
Borrower and Silicon Valley Bank (“Bank”) as follows for the period ending
_____________________________ (all capitalized terms used herein shall have the
meaning set forth in the Agreement):


Borrower represents and warrants for each Financed Receivable:


Each Financed Receivable is an Eligible Account;


Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;


The correct amount is on the Advance Request and Invoice Transmittal and is not
disputed;


Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Advance Request and Invoice Transmittal
date;


Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;


There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;


It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;


It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;


Bank has the right to endorse and/or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral; and


No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.


Additionally, Borrower represents and warrants as follows:


Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower's organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound. Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.


Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.






--------------------------------------------------------------------------------




Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change. None of Borrower's or any Subsidiary's
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower's knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP. Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.


Borrower is in compliance with the financial covenant set forth in Section 6.7
of the Agreement.


All other representations and warranties in the Agreement are true and correct
in all material respects on this date, and Borrower represents that there is no
existing Event of Default.




Financial Covenant


Required     Actual        Compliance


Liquidity            >$1,000,000      $ ______        Yes No




Streamline Facility Eligibility


Required        Actual        Eligible


Liquidity            $______*    $_____        Yes No


*As set forth in the definition of Streamline Facility Eligible.




Letter of Credit Eligibility


Required        Actual        Eligible


Liquidity             $______*        $_____        Yes No


*As set forth in the definition of Letter of Credit Facility Eligible.










Applicable Rate Reduction when Streamline Facility Eligible (not applicable
during the Adjusted Streamline Period)


Required        Actual        Eligible for Reduction


Three-Month Net Income         >$1.00            $_____        Yes No N/A
Sincerely,


SPIRE CORPORATION
SPIRE SOLAR, INC.
SPIRE BIOMEDICAL, INC.




--------------------------------------------------------------------------------




SPIRE SEMICONDUCTOR, LLC




________________________
Signature
________________________
Title
________________________
Date




                            










56120/83
1378805.1




